UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4002



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRELL DEVON BROOKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-99-189)


Submitted:   June 30, 2000                 Decided:    July 20, 2000


Before MURNAGHAN, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Kelly Haley, III, Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Laura A. Colombell, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrell Devon Brooks appeals his convictions for possession of

a firearm by an unlawful user of a controlled substance and pos-

session of ammunition by an unlawful user of a controlled sub-

stance.   On appeal, Brooks alleges there was insufficient evidence

presented at trial to support these convictions.   We have reviewed

the record and find that the evidence was sufficient.   See Glasser

v. United States, 315 U.S. 60, 80 (1942).   Accordingly, we affirm.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2